UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   20 February 2015 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ CRH plc 20th February 2015 Pursuant to paragraph 9.6.13 of the Listing Rules, CRH plc hereby notifies the following in relation to Ms. Lucinda Riches, who has been appointed a Director of the Company with effect from 1st March 2015: (a) in the last five years Ms. Riches has been a director of the following publicly quoted companies: Current: Graphite Enterprise Trust plc The Diverse Income Trust plc (b) Ms. Riches was an investment partner in The Mill Street Partnership NO 2 LLP which was placed in creditors' voluntary liquidation on 11th July 2012. (c) there are no details requiring disclosure for Ms. Riches under paragraph 9.6.13 (2), (4), (5) or (6). Contact: Neil Colgan Company Secretary Tel: + By:/s/Maeve Carton M. Carton Finance Director
